Citation Nr: 0503088	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left groin 
sprain.

2.  What evaluation is warranted for traumatic right knee 
arthritis from June 13, 2000?

3.  What evaluation is warranted for a right ankle sprain 
from June 13, 2000?

4.  What evaluation is warranted for a left ankle sprain from 
June 13, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from September 1984 to June 
1988, and from July 1991 to June 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for a left groin 
sprain.  The RO granted service connection for right knee 
arthritis, a right ankle sprain, and a left ankle sprain, and 
assigned initial disability ratings of 10 percent for each of 
those disabilities.

In June 2004, the appellant filed evidence pertaining to 
outpatient care for a back disorder.  Notably, a claim of 
entitlement to an increased rating was not included with this 
document.  If the veteran desires to submit a claim for an 
increased rating he must submit to VA a communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.

The issue of service connection for a left groin sprain is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for higher 
initial ratings for disabilities of the right knee, right 
ankle, and left ankle.

2.  Since June 13, 2000, traumatic right knee arthritis has 
not caused a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees.

3.  Since June 13, 2000, a right ankle sprain has not been 
manifested by more than a moderate limitation of motion.

4.  Since June 13, 2000, a left ankle sprain has not been 
manifested by more than a moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Since June 13, 2000, right knee arthritis has not met the 
schedular criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2004).

2.  Since June 13, 2000, a right ankle sprain has not met the 
schedular criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).

3.  Since June 13, 2000, a left ankle sprain has not met the 
schedular criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a July 2001 letter, the RO informed the 
veteran and his representative of the type of evidence needed 
to support his initial service connection claim, and 
indicated what the appellant should do toward obtaining such 
evidence, and what VA would do.  The RO invited the veteran 
to submit evidence relevant to the claim on appeal.  While a 
subsequent letter was not issued notifying the appellant of 
the duties of each party in substantiating the claims of 
entitlement to increased ratings from an initial rating 
decision, such a letter is not required under a binding 
opinion issued by VA's General Counsel.  VAGCOPPREC 8-03; 69 
Fed.Reg. 25180 (2004)

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The veteran had VA examinations 
in October 2001 and August 2003 that addressed the condition 
of his knees and ankles.  The veteran was asked in July 2001 
to advise VA whether there was any other information or 
evidence he considered relevant to his claims.  In a January 
2003 statement of the case and a December 2003 supplemental 
statement of the case, the RO notified the veteran what 
evidence had been received.  With respect to the knee and 
ankle rating claims, VA's duty to assist has been fulfilled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO met this 
requirement by providing the veteran with July 2001 VCAA 
notice, prior to the January 2002 rating decision that was 
the initial adjudication of the veteran's claims.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claims for Higher Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the initial ratings that the RO assigned 
for his right knee, right ankle, and left ankle disabilities.  
For each of those disabilities, the Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind.

Right Knee

In January 2002, the RO assigned a 10 percent rating for 
right knee traumatic arthritis, effective from June 13, 2000.

The veteran's service medical records show treatment for 
bilateral knee pain following parachute jumping.  X-rays of 
the right knee show osteoarthritic changes, including minimal 
hypertrophic spurs.  

In his July 2000 claim, the veteran wrote that he had chronic 
knee pain, and swelling with prolonged standing.  He 
indicated that one of his knees (he did not specify which) 
sometimes popped in and out of its socket.

On VA medical examination in October 2001, the veteran was 
able to walk without assistance.  His right knee had a full 
range of motion, from 0 to 135 degrees.  The knee had no 
swelling, tenderness, or instability.  X-rays showed 
degenerative findings that were mild relative to the 
veteran's age, and no other abnormalities.  There was no 
clinical evidence of physical limitation of the knee due to 
pain, incoordination, weakness, or flare-ups of symptoms.

In October 2002, the veteran consulted a private orthopedist 
regarding arthritis in both knees.  Physical examination 
revealed interior pain in the right knee with prolonged 
sitting.  The examiner noted mild crepitation.  The ligaments 
were intact, and there was no effusion.  The assessment was 
chondromalacia patella.  A November 2002 MRI of the right 
knee showed mild suprapatellar and knee joint effusion, and a 
small subchondral degenerative cyst in the lateral tibial 
plateau.  The menisci, cruciate ligament, patella, and 
patellar tendon were all unremarkable.

On VA examination in August 2003, the veteran stated that he 
had given up athletic activities because of problems with 
both knees.  He indicated that he had not lost any time from 
work because of his right knee condition.  He reported that 
he had not had any flare-ups of severe pain in either knee.  
Physical examination revealed right knee motion from 0 to 120 
degrees, with mild femoropatellar grinding.  The knee was 
stable.  The examiner's assessment of the right knee was 
degenerative joint disease.  The examiner noted that pain in 
both knees would produce weakened motion and fatigue, and 
that increased use would exacerbate pain, decrease the range 
of motion, and increase weakness.  The examiner stated that 
determining the degree of any impairment during a flare-up 
would be difficult to evaluate. 

VA rates arthritis based on the limitation of motion of the 
affected joint.  If the limitation of motion is 
noncompensable under the applicable diagnostic code, a 
10 percent rating may be assigned for a major joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion of the leg at the knee is compensable if flexion is 
limited to 45 degrees or less, or extension is limited to 10 
degrees or more short of full extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  To warrant a 20 percent rating, 
flexion must be limited to 30 degrees or less, and extension 
must be limited to 15 degrees or more short of full 
extension.  Id.

The veteran's right knee does not demonstrate a compensable 
limitation of motion.  Medical records show some impairment 
of the right knee due to pain, but do not show impairment 
comparable to the limitation of motion that would warrant a 
rating higher than the 10 percent rating currently assigned.  
The preponderance of the evidence is against a higher rating 
at any time since service connection was granted on June 13, 
2000, so there is no basis for staged rating.

The veteran has not required post-service hospitalizations 
for his right knee disability.  His right knee impairment has 
not been shown to markedly interfere with his employment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the issue to the appropriate official for consideration of an 
extraschedular rating.



Right and Left Ankles

The veteran received treatment during service for bilateral 
ankle sprains.  In the January 2002 rating, the RO granted 
service connection for sprains of the right and left ankles.  
The RO assigned 10 percent ratings for each ankle, effective 
from June 13, 2000.

In his October 2000 claim, the veteran reported that his 
Achilles tendons remained tender to the touch.  He stated 
that his ankles were unstable at times.  He indicated that 
his ankle problems limited him to a mile or less of running 
at a time.

On VA examination in October 2001, the veteran was able to 
walk briskly, and he was able to walk on his heels and toes.  
Both ankles showed a full range of motion.  There was 
20 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 
degrees of eversion, and 10 degrees of inversion.  Both 
ankles had no localized tenderness, swelling, instability, or 
deformity.  X-rays of both ankles showed no abnormality.  
Examination of the ankles revealed no evidence of limitation 
due to pain, incoordination, weakness, or flare-up of 
symptoms.

Limitation of motion of the ankle is rated at 10 percent if 
moderate, and 20 percent if marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The sprain in each ankle does not 
produce impairment beyond that addressed by the 10 percent 
rating currently assigned for each.  See 38 C.F.R. § 4.71, 
Plate II (A normal range of ankle motion is dorsiflexion to 
20 degrees, and plantar flexion to 45 degrees.)  A higher 
rating has not been warranted at any time since separation 
from service, so there is no need for staged ratings.  The 
veteran's ankle disorders have not required post-service 
hospitalizations and have not markedly interfered with his 
employment.  The ankle problems have no exceptional factors 
that render application of the regular schedular criteria 
impractical, and there is no basis for referral of the ankle 
issues to the appropriate official for consideration of an 
extraschedular rating.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee arthritis at any time since June 13, 2000, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for a right ankle sprain at any time since June 13, 2000is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for a left ankle sprain at any time since June 13, 2000 is 
denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for a left groin sprain, the Board remands the 
case to develop additional relevant evidence.  The veteran's 
service medical records reflect treatment for groin muscle 
pain on several occasions during service.  The veteran filed 
a claim in October 2000 for service connection for several 
disorders, and he received VA medical examinations in October 
2001.  Neither a general medical examination nor an 
musculoskeletal examination addressed the existence or 
absence of a left groin condition.  The veteran should 
receive an examination to address the nature and likely 
etiology of any current disorder of the left groin area.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination to address the nature 
and likely etiology of any current 
disorder of the left groin area.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should describe any current left groin 
disorder.  For each current disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
related to groin muscle injuries during 
the veteran's service.

2.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

3.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
issue a new rating decision and 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


